 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH WHITE,                                       No. 2:18-cv-3167 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    JOE LIZARAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 14, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 12. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 14, 2020, are adopted in full;

28          2. This action is dismissed without leave to amend for failure to state a cognizable federal
                                                         1
 1   claim; and

 2             3. This court declines to exercise supplemental jurisdiction over plaintiff’s state law

 3   claims.

 4
     DATED: February 6, 2020
 5
                                                     /s/ John A. Mendez____________               _____
 6

 7                                                   UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
